—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Sheriff of Suffolk County, dated April 15, 1987, which, after a hearing, found the petitioner guilty of misconduct, suspended him without pay from his position as a correction officer for a period of 10 days and imposed a one-year suspension of his right to carry any weapon.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
On July 4, 1985, the petitioner, a Suffolk County correction officer, while off duty, drew his weapon and pointed it at four teen-agers after one of them threw a package of lighted firecrackers in his direction. Upon our review of the record, we find that there was substantial evidence to support the determination of the Hearing Officer, as adopted by the respondent, finding the petitioner guilty of the charges of misconduct as a result of the incident (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Civil Service Law § 75).
*576Furthermore, the penalty imposed was not so disproportionate to the misconduct charged as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Contrary to the petitioner’s contention, the respondent validly exercised his discretion in imposing a penalty greater than the $100 fine recommended by the Hearing Officer (see, Matter of Wiggins v Board of Educ., 60 NY2d 385; Matter of Murphy v New York City Tr. Auth., 139 AD2d 651). Brown, J. P., Lawrence, Eiber and Kooper, JJ., concur.